COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Jennifer Elizabeth Timar

Appellate case number:      01-18-00722-CV

Trial court case number:    2014-47229

Trial court:                246th District Court of Harris County

       Relator, Jennifer Elizabeth Timar, has filed a petition for writ of mandamus in this
Court, seeking relief from the trial court’s temporary orders in a suit affecting the
parent-child relationship. On January 8, 2019, we abated the appeal for the Honorable
Linda Dunson to reconsider the rulings made the basis of relator’s petition. See TEX. R.
APP. P. 7.2(b); see also In re Blevins, 480 S.W.3d 542, 544 (Tex. 2013) (orig.
proceeding). On January 24, 2019, the real party in interest, Richard Lee Knafelc,
notified the Court that a hearing is set in the trial court for February 26, 2019.
       Accordingly, no later than March 14, 2019, the parties are directed to notify the
Clerk of this Court of any action taken on reconsideration of the rulings made the basis of
relator’s petition and file any orders regarding reconsideration of those rulings in a
supplemental mandamus record. The Court will then consider a motion to reinstate or
dismiss this proceeding, as appropriate.
       This original proceeding remains abated, treated as a closed case, and removed
from this Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s Russell Lloyd
                    Acting individually      Acting for the Court

Date: __February 12, 2019___